[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT            FILED
                            ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                 No. 08-16703                  MAY 6, 2009
                             Non-Argument Calendar           THOMAS K. KAHN
                                                                 CLERK
                           ________________________

                      D. C. Docket No. 95-00605-CR-PAS

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

STEVEN J. HARRIS,
a.k.a. Joe Brown,
a.k.a. Billy Harris,
a.k.a. Edwich Pierre,
a.k.a. Steven Goodman,
a.k.a. Shine Henderson,

                                                            Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (May 6, 2009)

Before BLACK, CARNES, and BARKETT, Circuit Judges.
PER CURIAM:

      Steven Harris appeals the district court’s denial of his motion for a reduction

of sentence pursuant to 18 U.S.C. § 3582(c)(2). Harris based his motion on

Amendment 706 to the sentencing guidelines, which reduced the base offense

levels applicable to crack cocaine offenses. He contends that the district court

erred by not recognizing that he was sentenced based on an “improperly

determined drug amount” during his original sentencing proceeding, in violation of

Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000). Harris argues that

the court on resentencing treated the guidelines as mandatory in violation of United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). He also asserts that,

although his criminal history category was increased from III to VI under the

career-offender provision of the guidelines, the court erred when it determined he

was sentenced as a career offender. See U.S.S.G. § 4B1.1.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. Jones, 548 F.3d

1366, 1368 (11th Cir. 2008). A district court may modify a term of imprisonment

where a defendant was sentenced based on a sentencing range that subsequently

has been lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Where

a defendant’s guideline range remains unchanged by Amendment 706 because his

                                          2
offense involved 4.5 kilograms or more of crack cocaine, a district court is not

authorized to reduce the defendant’s sentence under § 3582(c)(2). Jones, 548 F.3d

at 1369.

      We have noted that when the district court is evaluating whether to modify a

defendant’s sentence pursuant to § 3582(c)(2), “all original sentencing

determinations remain unchanged with the sole exception of the guideline range

that has been amended since the original sentencing.” United States v. Bravo, 203

F.3d 778, 781 (11th Cir. 2000). We have also held that “‘Booker is inapplicable to

§ 3582(c)(2) motions.’” United States v. Melvin, 556 F.3d 1190, 1193 (11th Cir.

2009) (citing United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005)).

      During his original sentencing proceeding the court determined that Harris

was responsible for over 4.5 kilograms of crack cocaine. Thus Amendment 706

did not reduce his applicable guideline range, and the district court lacked the

authority to modify his sentence. Because § 3582(c)(2) proceedings are not de

novo resentencings, Harris’ arguments about improper drug-amount

determinations made during his original sentencing proceeding also fail. See

Bravo, 203 F.3d at 781. Nor can Harris support his § 3582(c)(2) motion with a

Booker argument because, as we have noted, Booker “does not address motions to

reduce a sentence under § 3582(c)(2).” Melvin, 556 F.3d 1192–93.



                                           3
      Finally, Harris’ argument that he was not sentenced as a career offender is

factually incorrect. Although the court’s application of § 4B1.1 did not increase

Harris’ base offense level because it was already at 40, it did raise his criminal

history category from III to VI. See U.S.S.G. § 4B1.1(b). The district court did

not err when it determined that Harris had been sentenced as a career offender.

      AFFIRMED.




                                           4